 



Exhibit 10.16

     
(LOGO) [w30644w30644a1.gif]
  (ORBITAL LOGO) [w30644w3064400.gif]

David W. Thompson
Chairman and Chief Executive Officer
28 July 2006
Mr. Carl A. Marchetto
[Address Redacted]
Dear Carl:
This letter confirms my verbal invitation to you to join Orbital Sciences
Corporation as Executive Vice President and General Manager of our Space Systems
Group, and outlines the compensation and benefits package that 1 propose. As we
discussed, in this position you would report directly to me and be based at the
company’s headquarters in Dulles, VA.
Your compensation package would consist of several elements. Your annual salary
in 2006 would be $350,000, paid on a bi-weekly basis. You would be eligible for
the first regular salary adjustment in January 2007. In addition, you would
participate in Orbital’s management incentive plan (MIP), which provides for an
annual target bonus equal to 50% of your base salary. MIP bonuses are paid in
cash in February or March of each year, based on individual, operating group and
company performance in the preceding year. Since you would be joining Orbital
part of the way through 2006, your MIP bonus for this year would be prorated at
50%.
As part of a long-term incentive program, you would also be granted 50,000
initial stock units when you join the company; the first 25,000 units would vest
at one year of employment and the second 25,000 units would vest at two years of
employment. This grant would be made under Orbital’s 1997 Stock Option and
Incentive Plan and would be subject to the terms of our standard Stock Unit
Agreement. In subsequent years, you would be eligible for a target grant of
25,000 stock units when grants are issued to Orbital employees, with a vesting
schedule in accordance with the terms of the future grant. Upon each vesting
date, we will withhold the number of shares equivalent to your tax withholding
obligations. Our Stock Unit Agreement form and a copy of the Stock Option and
Incentive Plan are enclosed.
Orbital will also provide you with a signing incentive in the amount of
$200,000, less applicable withholding taxes, payable no later than 14 days from
the date you start work. In the event that your employment with the company
terminates prior to your second anniversary for any reason other than
disability, death or good reason (as defined in your Executive Change of Control
Agreement), then you will be obligated to repay a portion of the bonus as
follows:

         
If you leave during your first year of employment
  $ 100,000  
If you leave during your second year of employment
  $ 100,000  

In addition, Orbital will provide reimbursement for reasonable moving and
relocation expenses in accordance with the enclosed Executive Relocation Policy.
Please note that certain relocation expenses are considered to be income by the
Internal Revenue Service and, as such, Orbital is required to withhold Federal
income, FICA, and state and local taxes on them. However, the company will make
you “tax neutral” by grossing up the appropriate amounts based on your Orbital
earnings.
     
 
Orbital Sciences Corporation • 21839 Atlantic Boulevard, Dulles, Virginia 20166
• 703-406-5000

 



--------------------------------------------------------------------------------



 



     
Mr. Carl A. Marchetto
28 July 2006
  (ORBITAL LOGO) [w30644w3064400.gif]

To assist you during the transitionary period before your family moves to the
Dulles area, Orbital will reimburse you for airfare (coach/economy class) to
travel to your home in Victor, New York on weekends for a period of up to one
year.
You will be eligible to participate in all company-sponsored benefit programs.
To supplement our standard composite leave accrual of 15 days per year, you will
receive five days of other paid leave per year, for the first two years of your
employment. When you have completed two years of employment, you will accrue
composite leave at the regular rate of 20 days per year and your other paid
leave eligibility wilt end. In addition, you will be eligible for Executive Life
Insurance (two times base salary up to $1,500,000) and Executive Long-Term
Disability Insurance (a non-taxable benefit of up to $20,000 per month)
coverage.
You may also take advantage of Orbital’s nonqualified Deferred Compensation
Plan. Under this plan, you have the opportunity to defer the payment of a
portion of your annual compensation, and thereby also defer the income tax
applicable to that compensation, and to offset the government-imposed
limitations on qualified retirement plan benefits. Further, you will be covered
by an Executive Change of Control Agreement that would provide for a severance
package of two years of salary and applicable annual bonuses under certain
circumstances. A copy of this agreement is enclosed.
This offer is contingent on the successful completion of a limited background
investigation, which I expect we will conclude by early next week. The company
is flexible relating to your schedule for starting work, but I would hope a date
on or about September 1st would be feasible.
Carl, I am very excited about the prospects of your joining the company and
contributing to our business success. I look forward to working with you to
create an even brighter future for Orbital and its shareholders. If the terms of
this offer are acceptable to you, please .sign in the space below and return
this letter to me.
With best regards,
sig [w30644w30644dthompson.gif]
David W. Thompson
Chairman and Chief Executive Officer

     
Enclosures:
  Stock Unit Agreement
 
  1997 Stock Option and Incentive Plan
 
  Executive Relocation Agreement
 
  Form Executive Change of Control Agreement

ACCEPTANCE:
I accept this offer of employment and agree to the terms above.

         
/s/ Carl A. Marchetto
  8-8-2006 Carl A. Marchetto   Date

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
STOCK UNIT AGREEMENT
     Orbital Sciences Corporation, a Delaware corporation (the “Company”),
hereby grants stock units (“Stock Units”) relating to shares of its common
stock, $.01 par value (the “Stock”), to the individual named below as the
Grantee. This grant of stock units is conditioned upon the Grantee’s acceptance
of the terms and conditions set forth in this Stock Unit Agreement (the
“Agreement”) and in the Orbital Sciences Corporation 1997 Stock Option and
Incentive Plan (the “Plan”), a copy of which will be provided on request. The
Plan will control in the event any provisions of this Agreement should appear to
be inconsistent with the terms of the Plan.

                 
Grant Date:
                     
 
                Name of Grantee:                      
 
                Number of Stock Units Covered by Grant:        
 
           

Vesting Schedule:

      Vesting Date   Vesting Percentage
 
   

Attachment         This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
STOCK UNIT AGREEMENT
The capitalized terms below shall have the meanings assigned to them in the
Plan, unless otherwise defined in this Agreement.

     
Stock Unit
Transferability
  This grant is an award of Stock Units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below. Your Stock Units
may not be transferred, assigned, pledged or hypothecated, whether by operation
of law or otherwise, nor may the Stock Units be made subject to execution,
attachment or similar process.
 
   
Vesting
  Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided, that, you are an employee or director of the Company on
the relevant vesting dates. If your employment or directorship (“Service”) is
terminated other than by reason of death or Total Disability, you will forfeit
any Stock Units in which you have not yet become vested. If you die or incur a
Total Disability prior to any of the relevant vesting dates, then your interest
in the Stock Units will become 100% vested upon the date of such event (the
“Accelerated Vesting Date”).
 
   
Delivery of Stock Pursuant to Stock Units
  The shares of Stock represented by this Agreement shall be delivered to you,
or to your eligible beneficiary or your estate on the vesting dates set forth on
the cover sheet (the “Vesting Dates”) or on the Accelerated Vesting Date, as
applicable;provided, that, if your Service is terminated other than by reason of
death, Total Disability or Cause prior to any of the Vesting Dates, you will
instead be delivered the vested portion of the shares of Stock represented by
this Agreement. If the Board determines that you engaged in conduct that would
constitute Cause, then you shall forfeit of all of your Stock Units.
 
   
Withholding Taxes
  In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company shall cause an immediate forfeiture of shares of Stock subject to the
Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.
 
   
Stockholder Rights
  You do not have any of the rights of a stockholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Legal Department to request paper copies of
these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded. The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
(as amended through April 27, 2006)
1. PURPOSE OF PLAN
     The purpose of this 1997 Stock Option and Incentive Plan (the “Plan”) is to
advance the interests of Orbital Sciences Corporation and its stockholders by
enabling Orbital and Participating Companies (as defined below) to attract and
retain highly talented employees, directors, consultants and advisers who are in
a position to make significant contributions to the success of Orbital, to
reward them for their contributions to the success of Orbital, and to encourage
them, through stock ownership, to increase their proprietary interest in Orbital
and their personal interest in its continued success and progress.
     The Plan provides for the award of Orbital stock options and Orbital common
stock. Options granted pursuant to the Plan may be incentive or nonstatutory
stock options. Options granted pursuant to the Plan shall be presumed to be
nonstatutory options unless expressly designated as incentive options at the
time of grant.
2. DEFINITIONS
     For the purposes of this Plan and related documents, the following
definitions apply:
     “Award Agreement” means the stock option agreement, restricted stock
agreement, stock unit agreement or other written agreement between Orbital and a
Grantee that evidences and sets out the terms and conditions of a Grant.
     “Board” means the Board of Directors of the Company.
     “Committee” means a committee of, and designated from time to time by
resolution of the Board, which shall consist of no fewer than two members of the
Board, none of whom shall be an officer or other salaried employee of the
Company or any affiliate, and each of whom shall qualify in all respects as a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
or any successor rule or regulation. Commencing on the Effective Date, and until
such time as the Board shall determine otherwise, the Committee shall be the
Human Resources and Nominating Committee of the Board.
     “Company” or “Orbital” means Orbital Sciences Corporation, a Delaware
corporation, or any successor thereof.
     “Effective Date” means January 24, 1997.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sale price of Stock on the national
securities exchange on which the Stock is then principally traded or, if that
measure of price is not available, on a composite index of such exchanges or, if
that measure of price is not available, in a national market system for
securities on the date of the option grant (or such other date as is specified
herein). In the event that there are no sales of Stock on any such exchange or
market on date of the option grant (or such other date as is specified herein),
the fair market value of Stock on the date of the grant (or such other date as
is specified herein) shall be deemed to be the closing sales price on the next
preceding day on which Stock was sold on any such exchange or market. In the
event that the Stock is not listed on any such market or exchange on the
applicable date, a reasonable valuation of the fair market value of the Stock on
such date shall be made by the Board.
     “Grant” means an award of an option, Restricted Stock or Stock Units under
the Plan.
     “Grantee” means a person who receives or holds an option, Restricted Stock
or Stock Units under the Plan.
     “I.R.C.” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
     “Incentive Option” means any option granted under the Plan intended to
satisfy the requirements under I.R.C. Section 422(b) as an incentive stock
option.
     “Nonstatutory Option” means any option granted under the Plan that does not
qualify as an Incentive Option.
     “Old Option Plans” shall mean Orbital’s 1990 Stock Option Plan and
Orbital’s 1990 Stock Option Plan for Non-Employee Directors.
     “Option Termination Date” is defined in Section ll(c) below.
     “Outside Director” means a member of the Board who is not an officer or
employee of the Company.
     “Parent” means a parent corporation as defined in I.R.C. Section 424(e).
     “Participating Company” means the Company, any Parent of the Company, and
any subsidiary (as defined in Rule 405 under the Securities Act of 1933, as
amended) of the Company or its Parent.
     “Plan” means this 1997 Stock Option and Incentive Plan.

2



--------------------------------------------------------------------------------



 



     “Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 13 hereof.
     “Stock” means shares of the Company’s authorized Common Stock, $.01 par
value per share.
     “Stock Unit” means a bookkeeping entry representing the equivalent of
shares of Stock, awarded to a Grantee pursuant to Section 13 hereof.
     “Subsidiary” means a subsidiary corporation as defined in I.R.C.
Section 424(f).
     “Terminating Transaction” means any of the following events: (a) the
dissolution or liquidation of the Company; (b) a reorganization, merger or
consolidation of the Company with one or more other persons in which the Company
is not the surviving corporation or becomes a subsidiary of another corporation
other than a corporation that was a Participating Company immediately prior to
such event; (c) a sale of substantially all the Company’s assets to a person or
entity other than a corporation that was a Participating Company immediately
prior to such event; or (d) a person (or persons acting as a group or otherwise
in concert) owning equity securities of the Company that represent a majority or
more of the aggregate voting power of all outstanding equity securities of the
Company. As used herein or elsewhere in this Plan, the word “person” shall mean
an individual, corporation, partnership, association or other person or entity,
or any group of two or more of the foregoing that have agreed to act together.
     “Total Disability” means a “total and permanent disability” as defined in
I.R.C. Section 22(e)(3).
3. ADMINISTRATION OF PLAN
     (a) Administration by Board. The Plan shall be administered by the Board.
The Board shall have authority, not inconsistent with the express provisions of
the Plan, to:
     (i) award Grants consisting of options, Restricted Stock and/or Stock Units
to such eligible persons as the Board may select;
     (ii) determine the timing of Grants and the number of shares of Stock
subject to each Grant;
     (iii) determine the terms and conditions of each Grant, including whether
an option is an Incentive Option or a Nonstatutory Option (consistent with the
requirements of the I.R.C.) and the nature and duration of any restriction or
condition (or provision for lapse thereof) relating to the vesting or forfeiture
of a Grant;
     (iv) adopt such rules and regulations as the Board may deem necessary or
appropriate to carry out the purposes of the Plan; and

3



--------------------------------------------------------------------------------



 



     (v) interpret the provisions of the Plan and of any Grants made hereunder
and decide any questions and settle all controversies and disputes that may
arise in connection with the Plan.
All decisions, determinations, interpretations or other actions by the Board
with respect to the Plan shall be final, conclusive and binding on all persons,
including the Company, Participating Companies and Grantees and their respective
legal representatives, their successors in interest and permitted assigns and
upon all other persons claiming by, through, under or against any of them.
     (b) Administration and Delegation by Committee. The Board, in its sole
discretion, may delegate some or all of its powers with respect to the Plan to a
Committee (in which case references to the Board in this Plan shall be deemed to
refer to the Committee, where appropriate) except for interpreting or making
changes to Section 9 or Section ll(b) and except with respect to any grants to
directors of the Company under Sections 8 and 13. The Committee, in its sole
discretion, may delegate to the Chairman, the President and the Chief Executive
Officer, or any of them, while any such officer is a member of the Board,
authority to award Grants under the Plan. Such authority shall be on such terms
and conditions, and subject to such limitations, as the Committee shall specify
in its delegation of authority. Except to the extent otherwise specified by the
Committee in such delegation, the delegated authority to grant awards of
options, Restricted Stock and Stock Units shall include the power to:
     (i) award Grants consisting of options, Restricted Stock and/or Stock
Units, to such eligible persons as the authorized officer may select;
     (ii) determine the timing of Grants and the number of shares of Stock
subject to each award; and
     (iii) determine the terms and conditions of each Grant, including whether
an option is an Incentive Option or a Nonstatutory Option (consistent with the
requirements of the I.R.C.) and the nature and duration of any restriction or
condition (or provision for lapse thereof) relating to the vesting or forfeiture
of a Grant.
Except to the extent otherwise specified by the Committee in such delegation,
the authority so delegated shall be in addition to, and not in lieu of, the
authority of the Committee to make awards under the Plan.
4. SHARES SUBJECT TO THE PLAN
     (a) Availability. Subject to adjustment as provided in Section 4(c) below,
the maximum aggregate number of shares of Stock available for issuance under the
Plan shall be 10,600,000.

4



--------------------------------------------------------------------------------



 



     (b) Reavailability of Options; Stock to be Delivered. If any Stock covered
by a Grant is not purchased or is forfeited, or if a Grant otherwise terminates
without delivery of any Stock subject thereto, then the number of shares of
Stock so terminated or forfeited shall again be available for making Grants
under the Plan. In the event that Stock that was previously issued by the
Company is reacquired by the Company as part of the consideration received (in
accordance with Section 12(b) below) upon the subsequent exercise of an option,
such reacquired Shares shall again be available for the granting of options
hereunder. Stock delivered under the Plan shall be authorized but unissued
shares or, at the Board ‘s discretion, previously issued Stock acquired by the
Company and held in its treasury. No fractional shares of Stock shall be
delivered under the Plan.
     (c) Changes in Stock. In the event of a stock dividend, stock split or
combination of shares, exchange of shares, distribution payable in capital
stock, recapitalization or other change in Orbital’s capital stock, the number
and kind of shares of Stock subject to Grants then outstanding or subsequently
awarded under the Plan, the exercise price of any outstanding option, the
maximum number of shares of Stock that may be delivered under the Plan, and
other relevant provisions shall be appropriately adjusted by the Board, so that
the proportionate interest of the Grantee immediately following such event
shall, to the extent practicable, be the same as immediately before such event.
5. EFFECTIVE DATE.
     The Plan shall be effective as of the Effective Date, subject to approval
of the Plan within one year of the Effective Date by Orbital’s shareholders.
Upon approval of the Plan by the stockholders of Orbital as set forth above, all
Grants made under the Plan on or after the Effective Date shall be fully
effective as if Orbital’s stockholders had approved the Plan on the Effective
Date. If the stockholders fail to approve the Plan within one year of the
Effective Date, any Grants made hereunder shall be null and void and of no
effect.
6. AWARD AGREEMENT
     Each Grant pursuant to the Plan shall be evidenced by an Award Agreement,
to be executed by Orbital and by the Grantee, in such form or forms as the Board
shall from time to time approve. Each Award Agreement evidencing a Grant of
options shall specify whether such options are intended to be Nonstatutory
Options or Incentive Options.
7. OPTION EXERCISE PRICE
     The option exercise price for shares of Stock to be issued under the Plan
shall be the Fair Market Value of the Stock on the Grant date (or 110% of the
Fair Market Value in the case of an Incentive Option granted to a ten-percent
shareholder).

5



--------------------------------------------------------------------------------



 



8. DISCRETIONARY OPTION GRANTS. Grants may be made under the Plan to any
employee or director of any Participating Company as the Board shall determine
and designate from time to time. Grants of options may be made under the Plan to
any consultant or adviser to any Participating Company whose participation in
the Plan is determined by the Board to be in the best interests of the Company
and is so designated by the Board. Notwithstanding the foregoing, grants to
persons who are not employees of the Company or any Parent or Subsidiary of the
Company shall not be Incentive Options.
9. OUTSIDE DIRECTOR OPTION GRANTS
(a) [Reserved.]
     (b) Grants in Lieu of Annual Fee. Each Outside Director shall be entitled
to receive a Nonstatutory Option to purchase a specified number of shares of
Stock in lieu of his or her annual Board retainer fee. Such specified number
(i) shall be calculated by the Chief Financial Officer of the Company, using a
Black-Scholes (or other generally accepted) valuation method based on the Fair
Market Value of the Stock on January 15 of the applicable year (or the next
business day, if January 15 falls on a weekend), assuming a ten-year option term
and (ii) shall be adjusted upward by 10% to take into account the one-year
vesting term. The exercise price of such option shall be equal to the Fair
Market Value of Shares on January 15 (or the next business day, if January 15
falls on a weekend), which shall also be the Grant date. Any Outside Director
desiring to receive an option in lieu of cash shall notify the Company of this
election, which shall be irrevocable, by submitting a written notice to the
Corporate Secretary in accordance to procedures as determined by the Board.
10. LIMITATIONS ON GRANTS
     (a) Limitation on Shares of Stock Subject to Grants. The maximum number of
shares of Stock subject to Options that can be awarded under the Plan to any
person eligible for a Grant under Section 8 hereof is 1,200,000 shares of Stock
during the first ten (10) calendar years of the Plan, and 100,000 per year
thereafter. The “per individual” limitations described in this paragraph shall
be construed and applied consistent with the rules and regulations under I.R.C.
Section 162(m).
     (b) Limitations on Incentive Options. Incentive Options may only be granted
to employees of the Company or any Parent or Subsidiary of the Company.

6



--------------------------------------------------------------------------------



 



11. VESTING AND TERMINATION OF OPTIONS
     (a) Vesting of Discretionary Options. Subject to the other provisions of
this Section 11, Options granted pursuant to Section 8 shall vest and become
exercisable at such time and in such installments as the Board shall provide in
each individual Award Agreement. Notwithstanding the foregoing, the Board may,
in its sole discretion, accelerate the time at which all or any part of an
option may be exercised.
     (b) Vesting of Outside Director Options. Subject to the other provisions of
this Section 11, options granted under Section 9 shall become exercisable as to
100% of the Stock covered thereby on the first anniversary of the Grant date.
     (c) Termination of Options. All options shall expire and terminate on such
date as the Board shall determine (“Option Termination Date”), which in no event
shall be later than ten (10) years from the date such option was granted. In the
case of an Incentive Option granted to a ten-percent stockholder, the option
shall not be exercisable after the expiration of five (5) years from the date
such option was granted. Upon termination of an option or portion thereof, the
Grantee shall have no further right to purchase Stock pursuant to such option.
     (d) Termination of Employment or Service.
               (i) Termination of Employment or Directorship. Upon the
termination of the employment or directorship of a Grantee with a Participating
Company for any reason other than for “cause” (pursuant to Section 14 below) or
by reason of death or Total Disability, all options that are not exercisable
shall terminate on the employment/directorship termination date. Options that
are exercisable on the employment/directorship termination date shall continue
to be exercisable for (A) six (6) months following the employment/directorship
termination date (in the case of Nonstatutory Options), (B) three (3) months
following the employment termination date (in the case of Incentive Options), or
(C) the Option Termination Date, whichever occurs first. A Grantee who is an
employee or director of a Participating Company shall be deemed to have incurred
a termination for purposes of this Section 11 (d)(i) if such Participating
Company ceases to be a Participating Company, unless such Grantee is an
employee, director, consultant or adviser of any other Participating Company.
               (ii) Service Termination. In the case of an optionee who is not
an employee or director of any Participating Company, provisions relating to the
exercisability of options following termination of service shall be specified in
the award. If not so specified, all options held by such optionee that are not
then exercisable shall terminate upon termination of service for any reason.
Unless such termination was for “cause” (pursuant to Section 14 below), options
that are exercisable on the date the optionee’s service as a consultant or
adviser terminates shall continue to be exercisable for a period of six
(6) months following the service termination date (as defined in a consulting or
similar agreement or as determined by the Board) or the Option Termination Date,
whichever occurs first.


7



--------------------------------------------------------------------------------



 



     (e) Rights in the Event of Death. In the event that the employment and/or
directorship of an optionee with a Participating Company is terminated by reason
of death, all options that are not exercisable shall terminate on the date of
death. Options that were exercisable on the date prior to the optionee’s death
may be exercised by the optionee’s executor or administrator or by the person or
persons to whom the option is transferred by will or the applicable laws of
descent and distribution, at any time within the one-year period (or such longer
period as the Board may determine prior to the expiration of such one-year
period) beginning with the date of the optionee’s death, but in no event beyond
the Option Termination Date.
     (f) Rights in the Event of Total Disability. In the event that the
employment and/or directorship of an optionee with a Participating Company is
terminated by reason of Total Disability, all options that are not exercisable
shall terminate on the employment/directorship termination date. Options that
were exercisable on the employment/directorship termination date may be
exercised at any time within the one-year period (or such longer period as the
Board may determine prior to the expiration of such one-year period) beginning
with the commencement of the optionee’s Total Disability (as determined by the
Board) but in no event beyond the Option Termination Date.
     (g) Leave of Absence. An approved leave of absence shall not constitute a
termination of employment under the Plan. An approved leave of absence shall
mean an absence approved pursuant to the policy of a Participating Company for
military leave, sick leave, or other bona fide leave, not to exceed ninety
(90) days or, if longer, as long as the employee’s right to re-employment is
guaranteed by contract, statute or the policy of a Participating Company.
Notwithstanding the foregoing, in no event shall an approved leave of absence
extend an option beyond the Option Termination Date.
12. EXERCISE OF OPTIONS; NON-TRANSFERABILITY
     (a) Exercise of Options. Vested options may be exercised, in whole or in
part, by giving written notice of exercise to the Company, which notice shall
specify the number of shares of Stock to be purchased and shall be accompanied
by payment in full of the purchase price in accordance with Section 12(b) below
and the full amount of any federal and state withholding and other employment
taxes applicable to such person as a result of such exercise. No shares of Stock
shall be issued until full payment of the purchase price and applicable
withholding tax has been made. Until the issuance of stock certificates, no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to optioned shares notwithstanding the exercise of the
option.
     (b) Payment. Full payment of the purchase price for the Stock as to which
an option is being exercised shall be made (i) in United States dollars in cash
or by check in a form satisfactory to the Company, (ii) at the Grantee’s
election, and subject to discretion of the Board, through delivery of Shares
having a Fair Market Value on the day immediately preceding the day notice of
exercise is received by the Company equal to the cash exercise price of the
option, (iii)

8



--------------------------------------------------------------------------------



 



in accordance with a so-called cashless exercise plan established with a
securities brokerage firm, or (iv) by any combination of the permissible forms
of payment.
     (c) Non-Transferability of Options. Except as the Board may otherwise
determine, no option may be transferred other than by will or by the laws of
descent and distribution, and during an optionee’s lifetime an option may be
exercised only by the Grantee.
13. RESTRICTED STOCK AND STOCK UNITS
     (a) Grant of Restricted Stock or Stock Units. The Board may from time to
time grant Restricted Stock or Stock Units to certain employees and directors of
a Participating Company, subject to such restrictions, conditions and other
terms, if any, as the Board may determine.
     (b) Restrictions. At the time a Grant of Restricted Stock or Stock Units is
made, the Board may establish a period of time (the “Restricted Period”) during
which a Grantee’s right to all or a portion of such Restricted Stock or Stock
Units shall vest over time, subject to certain terms and conditions. Each Grant
of Restricted Stock or Stock Units may be subject to a different Restricted
Period. The Board may, in its sole discretion, at the time a Grant of Restricted
Stock or Stock Units is made, prescribe forfeiture or vesting conditions in
addition to or other than the expiration of the Restricted Period. The Board
also may, in its sole discretion, shorten or terminate the Restricted Period or
waive any other restrictions applicable to all or a portion of the Restricted
Stock or Stock Units. Restricted Stock and Stock Units may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
Restricted Period or prior to the satisfaction of any other restrictions
prescribed by the Board with respect to such Restricted Stock or Stock Units.
     (c) Restricted Stock Certificates. Orbital shall issue, in the name of each
Grantee to whom Restricted Stock has been granted, stock certificates
representing the total number of shares of Restricted Stock granted to the
Grantee. The Secretary of Orbital shall hold such certificates for the Grantee’s
benefit until such time as the restrictions lapse or the Restricted Stock is
forfeited to Orbital.
     (d) Rights of Holders of Restricted Stock. Unless the Board otherwise
provides in an Award Agreement, holders of Restricted Stock shall have the right
to vote such Stock and the right to receive any dividends declared or paid with
respect to such Stock. The Board may provide that any dividends paid on
Restricted Stock must be reinvested in Stock, which may or may not be subject to
the same vesting conditions and restrictions applicable to such Restricted
Stock. All distributions, if any, received by a Grantee with respect to
Restricted Stock as a result of any stock split, stock dividend, combination of
shares, or other similar transaction shall be subject to the restrictions
applicable to the original Grant.
     (e) Rights of Holders of Stock Units. Unless the Board otherwise provides
in an Award Agreement, holders of Stock Units shall have no rights as
stockholders of the Company. The Board may provide in an Award Agreement
evidencing a grant of Stock Units that the holder

9



--------------------------------------------------------------------------------



 



of such Stock Units shall be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Stock, a cash payment for each Stock Unit
held equal to the per-share dividend paid on the Stock. Such Award Agreement may
also provide that such cash payment will be deemed reinvested in additional
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such dividend is paid. A holder of Stock Units shall have
no rights other than those of a general creditor of the Company. Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement.
     (f) Termination of Employment. Upon termination of the
employment/directorship of a Grantee with Orbital, other than by reason of death
or Total Disability, any Restricted Stock or Stock Units held by such Grantee
that has not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited, unless the
Board, in its discretion, determines otherwise. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Grant, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.
     (g) Rights in the Event of Total Disability or Death. The rights of a
Grantee with respect to Restricted Stock or Stock Units in the event such
Grantee terminates employment/directorship with Orbital by reason of Total
Disability or death shall be determined by the Board at the time of Grant.
     (h) Delivery of Stock and Payment Therefor. Upon the expiration or
termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the Board, the restrictions applicable to shares of
Restricted Stock or Stock Units settled in Stock shall lapse, and, unless
otherwise provided in the Award Agreement, a stock certificate for such shares
shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.
14. FORFEITURE CONDITIONS.
     The Board may provide in an Award Agreement for conditions of forfeiture
for “cause” of any Grantee’s rights with respect to a Grant. “Cause” shall
include engaging in an activity that is detrimental to the Company including,
without limitation, criminal activity, failure to carry out the duties assigned
to the Grantee as a result of incompetence or willful neglect, conduct casting
such discredit on the Company as in the opinion of the Board justifies
termination or forfeiture of the Grant, or such other reasons, including the
existence of a conflict of interest, as the Board may determine. “Cause” is not
limited to events that have occurred prior to the Grantee’s termination of
service, nor is it necessary that the Board’s finding of “cause” occur prior to
such termination. If the Board determines, subsequent to a Grantee’s termination
of service but prior to the exercise of any rights under a Grant, that either
prior or subsequent to the Grantee’s termination the Grantee engaged in conduct
that would constitute “cause,” then the rights with respect to a Grant shall be
forfeited.

10



--------------------------------------------------------------------------------



 



15. COMPLIANCE WITH SECURITIES LAWS.
     (a) The delivery of Stock upon the exercise of an option or lapse of a
Restricted Period shall be subject to compliance with (i) applicable federal and
state laws and regulations, (ii) all applicable listing requirements of any
national securities exchange or national market system on which the Stock is
then listed or quoted, and (iii) Company counsel’s approval of all other legal
matters in connection with the issuance and delivery of such Stock. If the sale
of Stock has not been registered under the Securities Act of 1933, as amended,
the Company may require, as a condition to exercise of the option or receipt of
Restricted Stock or Stock Units, such representations or agreements as counsel
for the Company may consider appropriate to avoid violation of such Act and may
require that the certificates evidencing such Stock bear an appropriate legend
restricting transfer.
     (b) It is the intent of the Company that Grants pursuant to the Plan and
the exercise of options granted hereunder will qualify for the exemption
provided by Rule 16b-3 under the Exchange Act. To the extent that any provision
of the Plan or action by the Board does not comply with the requirements of
Rule 16b-3 in respect of an employee or director subject to Section 16(b) of the
Exchange Act, it shall be deemed inoperative to the extent permitted by law and
deemed advisable by the Board, and shall not affect the validity of the Plan. In
the event that Rule 16b-3 is revised or replaced, the Board may exercise its
discretion to modify this Plan in any respect necessary to satisfy the
requirements of, or take advantage of any features of the revised exemption or
its replacement.
16. MERGERS, etc.
     (a) Effect on Options and Plan. Except as otherwise provided herein, all
options outstanding under the Plan shall accelerate and become immediately
exercisable for a period of fifteen days (or such longer or shorter period as
the Board may prescribe) immediately prior to the scheduled consummation of a
Terminating Transaction, which exercise shall be (i) conditioned upon the
consummation of the Terminating Transaction and (ii) effective only immediately
before the consummation of such Terminating Transaction. Upon consummation of
any such event, the Plan and all outstanding but unexercised options shall
terminate. Notwithstanding the foregoing, to the extent provision is made in
writing in connection with such Terminating Transaction, for the continuation of
the Plan and the assumption of options, Restricted Stock or Stock Units under
the Plan theretofore granted, or for the substitution for such options,
Restricted Stock or Stock Units of new common stock options, new common stock
units and new restricted stock covering the stock of a successor company, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kinds of shares or units and exercise prices, then the Plan and options
theretofore granted shall continue in the manner and under the terms so
provided, and the acceleration and termination provisions set forth in the first
two sentences of this Section 16(a) shall be of no effect. The Company shall
send written notice of a Terminating Transaction to all individuals who hold
options not later than the time at which the Company gives notice thereof to its
stockholders.

11



--------------------------------------------------------------------------------



 



     b. Effect on Restricted Stock and Stock Units. All outstanding shares of
Restricted Stock and all Stock Units, and the delivery of the shares of Stock
subject to the Stock Units, shall be deemed to have vested, and all restrictions
and conditions applicable to such shares of Restricted Stock and Stock Units
shall be deemed to have lapsed immediately prior to the occurrence of a
Terminating Transaction.
17. TAXES
     The Board shall make such provisions and take such steps as it deems
necessary or appropriate for the withholding of any federal, state, local and
other tax required by law to be withheld with respect to the grant or exercise
of options, or the vesting of or other lapse of restrictions applicable to
Restricted Stock or Stock Units, or with respect to the disposition of Stock
acquired pursuant to the Plan, including, but without limitation, the deduction
of the amount of any such withholding tax from any compensation or other amounts
payable to a Grantee, or requiring a Grantee (or the optionee’s beneficiary or
legal representative), as a condition of a Grant or exercise of an option or
receipt of Restricted Stock or Stock Units, to pay to the appropriate
Participating Company any amount required to be withheld, or to execute such
other documents as the Board deems necessary or desirable in connection with the
satisfaction of any applicable withholding obligation.
18. EMPLOYMENT RIGHTS
     Neither the adoption of the Plan nor the making of any Grants shall confer
upon any Grantee any right to continue as an employee or director of, or
consultant or adviser to, any Participating Company or affect in any way the
right of any Participating Company to terminate them at any time. Except as
specifically provided by the Board in any particular case, the loss of existing
or potential profit in Grants under this Plan shall not constitute an element of
damages in the event of termination of the relationship of a Grantee even if the
termination is in violation of an obligation of the Company to the Grantee by
contract or otherwise.
19. AMENDMENT OR TERMINATION OF PLAN
     (a) Neither adoption of the Plan nor the making of any Grants shall affect
the Company’s right to make awards to any person that is not subject to the
Plan, to issue to such persons Stock as a bonus or otherwise, or to adopt other
plans or arrangements under which Stock may be issued.
     (b) The Board may at any time discontinue granting awards under the Plan.
With the consent of the Grantee, the Board may at any time cancel an existing
Grant in whole or in part and make any other Grant for such number of shares as
the Board specifies. The Board may at any time, prospectively or retroactively,
amend the Plan or any outstanding Grant for the purpose of satisfying the
requirements of I.R.C. Section 422 or of any changes in applicable laws or

12



--------------------------------------------------------------------------------



 



regulations or for any other purpose that may at the time be permitted by law,
or may at any time terminate the Plan as to further grants of awards, but no
such amendment shall materially adversely affect the rights of any Grantee
(without the Grantee’s consent) under any outstanding Grant.
     (c) In the Board’s discretion, the Board may, with an optionee’s consent,
substitute Nonstatutory Options for outstanding Incentive Options, and any such
substitution shall not constitute a new option grant for the purposes of the
Plan, and shall not require a revaluation of the option exercise price for the
substituted option. Any such substitution may be implemented by an amendment to
the applicable option agreement or in such other manner as the Board in its
discretion may determine.
20. GENERAL PROVISIONS
     (a) Titles and Headings. Titles and headings of sections of the Plan are
for convenience of reference only and shall not affect the construction of any
provision of the Plan.
     (b) Governing Law. The Plan shall be governed by, interpreted under and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware, applicable
to agreements made and to be performed wholly within the State of Delaware.
     (c) Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
*       *       *
          The Plan was duly adopted by the Board of Directors of the Company as
of January 24, 1997.

         
 
     /s/ Leslie C. Seeman
 
Leslie C. Seeman    
 
  Senior Vice President, General Counsel and Secretary of the Company    

13



--------------------------------------------------------------------------------



 



     The Plan was duly approved by the stockholders of the Company on April 24,
1997.

         
 
     /s/ Leslie C. Seeman
 
Leslie C. Seeman    
 
  Senior Vice President, General Counsel and Secretary of the Company    

14



--------------------------------------------------------------------------------



 



EXECUTIVE RELOCATION POLICY
For Carl Marchetto
Transportation

  (1)   Employee and immediate family will receive reimbursement for one-way
airfare or ground transportation (car mileage and actual lodging up to the
applicable per diem rates) from current residence to applicable Orbital
facility.     (2)   Ground transportation should be accomplished in appropriate
number of days relating to distance.

House Hunting/Pre-Move

  (1)   Reasonable house hunting trip(s) with spouse is allowed.     (2)  
Airfare, lodging, rental car and meals during house-hunting trip(s) will be
reimbursed.     (3)   House hunting trip will not exceed five consecutive days
without prior approval.     (4)   Up to one-year lease in a furnished or
unfurnished residence.     (5)   Rental car expenses will be provided until
personal car is delivered.

Move of Personal Effects and Household Goods

  (1)   Transport of household goods and personal effects for employee and
immediate family residing with employee.     (2)   Will transport maximum of two
operational cars. Car value must be greater than moving expense.     (3)  
Thirty (30) days storage of household goods only (does not include vehicle
storage). If the conditions necessitate, Orbital may extend the period of time
for storage as long as it is reasonable.     (4)   Will reimburse for
de-servicing and servicing of household appliances.     (5)   Move of household
goods includes complete packing, but no unpacking, except for bedding.     (6)  
Will pay for move of household pets (cats and dogs only), but no kennel services
provided.

 



--------------------------------------------------------------------------------



 



The following types of items will not be moved by Orbital’s vendors:
Sand, bricks, building materials
Alcohol
Firewood
Private airplanes
Inoperable automobiles
Boats, snowmobiles, mobile homes
Heavy equipment
Perishable items such as frozen foods, greenhouse plants and houseplants
Yard plantings such as trees, shrubs and plants
Excessive amount of tools (to be determined by moving company representative)
Livestock
Residence Disposition/Purchase Closing Costs
(1) Reimbursable closing costs on sale of residence

  a.   Reimbursable closing costs include, but are not limited to, the
following:

  •   Brokerage fees     •   Legal fees     •   Appraisal fees     •   Points  
  •   Finance charges     •   Title insurance

  b.   The following costs are not reimbursable:

  •   Mortgage payments on residence being sold     •   Homeowners fees or other
pro-rated costs not directly associated with moving     •   Income and FICA
taxes incident to reimbursed relocation costs

(2)   Closing costs on purchase of a residence will not be reimbursed unless the
relocating employee is a homeowner at the time of relocation.   (3)   Home
buying costs customarily paid by the buyer will be reimbursed on the purchase of
the new residence.

  a.   These costs include, but are not limited to, the following:

  •   Loan origination fee     •   Loan discount fee (points)     •   Credit
report     •   Title insurance     •   Radon inspection     •   Home inspection

 



--------------------------------------------------------------------------------



 



  •   Appraisal fee     •   Survey

  b.   Orbital will not reimburse the following costs:

  •   Financial loss on sale of house     •   Broker’s fees and commissions    
•   Cost of litigation     •   Real and personal property insurance against
damage or loss of property     •   Mortgage insurance     •   Property taxes and
operating or maintenance costs     •   Pest inspection (in Virginia)     •  
Income and FICA taxes incident to reimbursed relocation costs     •   Payments
for job counseling and placement assistance to employee’s spouse and dependents
    •   Costs incident to furnishing equity or non equity loans to employees or
making arrangements with lenders for employees to obtain lower-than-market rate
mortgage loans     •   Mortgage payments on residence being purchased and
Homeowners fees     •   Owner’s title policy insurance when not previously
carried

(4)   Documentation is required on all closing costs; some costs are not
reimbursable.   (5)   Documentation for all closing costs must be submitted
within eighteen (18) months of employee’s start date, but after submission of
all other relocation expenses. Exceptions to this timeframe require approval of
the Chairman and Chief Executive Officer.

Tax Liability
Certain relocation expenses are considered to be income by the Internal Revenue
Service, and as such, Orbital is required to withhold Federal include, FICA, and
state and local taxes. Orbital will gross up the appropriate amounts to make the
Executive “tax neutral” provided that a third party relocation service’s Buyer
Option Value program is utilized for the sale of current residence. Orbital is
responsible for selecting the third party relocation vendor.
Repayment
All relocation expenses require you to be employed 12 months following the date
of final reimbursement of relocation costs or the reimbursements must be repaid.
Waiver to Policy
This relocation policy is not all inclusive. Under some circumstances, and at
the discretion of the Chairman and Chief Executive Officer, other relocation
costs maybe approved.
Note: Receipts must be submitted for all reimbursable expenses

 



--------------------------------------------------------------------------------



 



EXECUTIVE CHANGE OF CONTROL AGREEMENT
                                                             , 200_
Mr./Ms.                                                            
Orbital Sciences Corporation
21839 Atlantic Boulevard
Dulles, Virginia 20166
Dear                                                             :
     Orbital Sciences Corporation and its subsidiaries (together, the “Company”)
consider the maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its stockholders.
In this connection, the Company recognizes that the possibility of a change in
control may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders.
Accordingly, the Company’s Board of Directors (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management, including
yourself, to their assigned duties without distraction in the face of the
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.
     This letter agreement (the “Agreement”) sets forth the severance benefits
that the Company agrees will be provided to you in the event your employment
with the Company terminates following a “Change in Control” (as defined in
Section 2 hereof) under the circumstances described below. This Agreement is not
an employment contract nor does it alter your status as an at-will employee of
the Company. No benefit shall be payable under this Agreement except on
termination of your employment with the Company as a result of a Change in
Control (as defined below).
     1. Term. This Agreement commences as of October 21, 1998, and shall remain
in effect so long as you are employed as an executive officer of the Company,
provided, however, that in the event of a Change in Control, this Agreement
shall remain in full force and effect for a 24-month period commencing on the
date of the Change in Control regardless of whether you remain an executive
officer of the Company during such 24-month period.

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 2
     2. Change in Control. For purposes of this Agreement, a Change in Control
shall mean:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of 30% or more of either (i) the then outstanding shares of
common stock of the Company or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors;
     (b) within any 24-month period, the persons who were directors of the
Company immediately prior thereto (the “Incumbent Board”) shall cease to
constitute a majority of the Board of Directors of the Company or of its
successor by merger, consolidation or sale of assets. For this purpose, the
Incumbent Board includes any new director whose (i) election to the Board
resulted from a vacancy caused by the retirement, death or disability of a
director and was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period, or
(ii) nomination to the Board was approved by a committee of the Board whose
majority consisted of directors who were directors in office at the beginning of
the period; or
     (c) the consummation by the Company of a reorganization, merger,
consolidation or sale or disposition of all or substantially all the assets of
the Company (other than any such transaction initiated by the action of the
Board) (a “Business Combination”), the result of which is that (i) the
stockholders of the Company at the time of the execution of the agreement to
effect the Business Combination own less than 60% of the total equity of the
surviving or resulting entity entitled to vote generally in the election of
directors, (ii) a Person (excluding any corporation resulting from the Business
Combination) becomes the beneficial owner of 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were not
members of the Board of Directors of the Company at the time of execution of the
initial agreement or other action of the Board that provided for such Business
Combination.

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 3
     Notwithstanding the above, a Change in Control shall not be deemed to occur
as a result of a transaction where either you, individually or as an officer,
director or 5% stockholder or partner of any entity, or any employee benefit
plan (or related trust) of the Company (a) becomes the beneficial owner of
securities representing 30% or more of the combined voting power of the Company
‘s then outstanding securities, or (b) enters into an agreement with the Company
providing for the merger, consolidation, or sale or transfer of all or
substantially all the assets of the Company. In addition, a Change in Control
shall not be deemed to occur where you enter into an employment agreement with
the Company, any Person whose acquisition of the Company’s securities resulted
in the Change in Control or any entity resulting from a Business Combination.
     3. Termination Following Change in Control. If a Change in Control as
described in Section 2 occurs, you shall be entitled to the benefits provided in
Section 4 of this Agreement if your employment is terminated by the Company for
Disability or Cause, as described below, or by you for Good Reason, as described
below.
          (i) Disability. If, as a result of your incapacity due to physical or
mental illness, you shall have been absent from your duties with the Company on
a full-time basis for nine consecutive months, and within 30 days after written
notice of termination is given you shall not have returned to the full-time
performance of your duties, the Company may terminate your employment for
“Disability.”
          (ii) Cause. Termination by the Company of your employment for “Cause”
shall mean termination on (A) the willful and continued failure by you
substantially to perform your duties with the Company in accordance with the
instructions of the Board or the executive officers to whom you report (other
than any such failure resulting from your incapacity due to physical or mental
illness), after a demand for substantial performance is delivered to you by the
Board which specifically identifies the manner in which the Board believes that
you have not substantially performed your duties, or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this Subsection, no act, or failure to
act, on your part shall be considered “willful” unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 4
before the Board), finding that in the good faith opinion of the Board you were
guilty of conduct set forth above in clause (A) or (B) of the first sentence of
this Subsection and specifying the particulars thereof in detail.
          (iii) Good Reason. You shall be entitled to terminate your employment
for Good Reason in connection with a Change in Control. For purposes of this
Agreement, “Good Reason” shall mean:
     (A) without your written consent, the assignment to you of any position
(including status, offices, titles and reporting requirements), authorities,
duties and responsibilities, that are not at least commensurate in all material
respects with the most significant of those held, exercised and assigned by you
at any time during the 180-day period immediately preceding a Change in Control,
or any other action by the Company that results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice thereof given by
you;
     (B) a reduction by the Company in your annual base salary (“Annual Base
Salary”), which for the purposes of this Agreement shall mean an amount at least
equal to 12 times the highest monthly base salary paid or payable, including any
base salary that has been earned but deferred, to you by the Company in respect
of the 12-month period immediately preceding the month in which the Change of
Control occurs;
     (C) the Company’s requiring you to be based anywhere other than the office
of the Company in which you are based prior to the Change in Control or any
office or location within a 50 mile radius of such office, except for required
travel on the Company’s business to an extent substantially consistent with your
present business travel obligations;
     (D) the failure by the Company to continue in effect any compensation plan
in which you participate, or to provide you with plans substantially similar,
including but not limited to any stock purchase plan, stock option plan,
incentive compensation, bonus, and other plan in which you were participating at
the time of the Change in Control, or the failure by the Company to continue
your participation therein;
     (E) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s
retirement,

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 5
pension, 401(k), deferred compensation, life insurance, medical, health,
accident, disability or other benefit plans in which you were participating at
the time of a Change in Control, the taking of any action by the Company which
would directly or indirectly materially reduce any of such benefits enjoyed by
you at the time of the Change in Control, or the failure by the Company to
provide you with the number of paid vacation days to which you are entitled in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control;
     (F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; or
     (G) any termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 3(iv) hereof (and,
if applicable, Section 3(ii) hereof); and for purposes of this Agreement, no
such purported termination shall be effective.
          (iv) Notice of Termination. Any termination by the Company or by you
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 6 hereof, and if by the Company for Cause, shall not
be effective unless such notice includes the information set forth in
Section 3(ii) hereof.
          (v) Date of Termination, etc. “Date of Termination” shall mean (A) if
your employment is terminated by reason of death or Disability, the date of your
death or 30 days after Notice of Termination is given (provided that you shall
not have returned to the performance of your duties on a full-time basis during
such 30 day period), as the case may be, (B) if your employment is terminated by
the Company for Cause or for any other reason, the date specified in the Notice
of Termination which shall not be less than 30 days from the date such Notice of
Termination is given, and (C) if you terminate your employment for “Good
Reason,” the date such Notice of Termination is given or any later date
specified therein.
4. Benefits Upon Termination or During Disability.
          (i) During any period that you fail to perform your duties hereunder
as a result of incapacity due to physical or mental illness, and in the event
your employment is terminated pursuant to Section 3(i) hereof, your benefits
shall be determined in accordance with the Company’s insurance and benefit
programs then in effect.

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 6
          (ii) If your employment shall be terminated for Cause, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, and the Company shall have
no further obligations to you under this Agreement.
          (iii) If your employment shall be terminated immediately prior to or
any time after a Change in Control (a) by the Company for any reason other than
for Cause or Disability or (b) by you for Good Reason, then you shall be
entitled to all the benefits provided below:
     (A) The Company shall pay you on the Date of Termination your full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given.
     (B) In lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay to you, not later than 15 days
following the Date of Termination, a lump sum payment equal to two times the sum
of (a) your Annual Base Salary and (b) the sum of any incentive, annual and
other cash bonuses, paid to you for the 12-month period immediately preceding
the month in which the Change in Control occurred.
     (C) The Company shall also immediately fully vest you in all your account
balances under the Company’s retirement, deferred compensation and pension plans
(the “Plans”); provided, however, that should the Company be unable to provide
for such vesting under the terms of any such Plans, the Company shall pay to you
in the manner and as directed by you, an amount that equals on an after-tax
basis the value of any amounts that were not vested or would otherwise be
forfeited by you under the Plans upon your termination of employment with the
Company.
     (D) The Company shall also allow you the opportunity to surrender to the
Company any then outstanding vested and unvested options (whether exercisable or
not) to purchase Common Stock of the Company and any of its subsidiaries and
affiliates that you own and that you did not previously surrender or convert in
the transaction that resulted in the Change in Control, and the Company shall
promptly pay to you in consideration therefor a cash payment equal to the
difference between the respective exercise price for such options and the higher
of the (a) highest price paid in connection with the transaction that resulted
in the Change in Control or (b) then current fair-market value.

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 7
     (E) The Company shall also pay to you all reasonable legal fees and
expenses incurred by you as a result of such termination (including all such
fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement) upon presentation to the Company of a reasonably detailed
invoice for such expenses, whether or not you have already made payment for such
expenses.
     (F) For a 24-month period after such termination, the Company shall arrange
to provide you with life, disability, accident and health insurance benefits
substantially similar to those you were receiving immediately prior to the
Notice of Termination, provided, however, that should the Company be unable to
provide for any such benefits under the terms of the benefit plans, or by law,
the Company shall pay you an amount equal to the premiums the Company would have
paid for such benefits under such plans.
     (G) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise.
     (H) In addition to all other amounts payable to you under this Section 4,
you shall be entitled to receive all benefits payable to you under any of the
Company’s plans or agreements relating to retirement benefits.
          (iv) All payments required to be made by the Company hereunder to you
shall be subject to the withholding of such amounts relating to Federal, state,
local or foreign taxes as the Company reasonably may determine it should
withhold pursuant to any applicable law or regulation.
          (v) Notwithstanding any other provision of this Agreement or of any
other agreement, contract, or understanding entered into by you with the
Company, except an agreement, contract, or understanding hereafter entered into
that expressly modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal employment agreement or
other arrangement for the direct or indirect provision of compensation to you
(including groups or classes of participants or beneficiaries of which you are a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for you (a “Benefit Arrangement”), if you are a
“disqualified individual,” as defined in Section 280G(c) of the Internal Revenue
Code of 1986, as amended (the “Code”) (or any

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 8
successor provision thereto), any right to receive any payment or other benefit
under this Agreement shall not become exercisable or vested (A) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for you under this Agreement, all
Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to you under this Agreement to be considered a “parachute payment”
within the meaning of Code Section 280G(b)(2) as then in effect (a “Parachute
Payment”) and (B) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by you from the Company under this
Agreement, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by you without causing any
such payment or benefit to be considered a Parachute Payment. In the event that
the receipt of any such right to exercise, vesting, payment, or benefit under
this Agreement, in conjunction with all other rights, payments, or benefits to
or for you under any Other Agreement or any Benefit Arrangement would cause you
to be considered to have received a Parachute Payment under this Agreement that
would have the effect of decreasing the after-tax amount received by you as
described in clause (B) of the preceding sentence, then you shall have the
right, in your sole discretion, to designate those rights, payments, or benefits
under this Agreement, any Other Agreements, and any Benefit Arrangements that
should be reduced or eliminated so as to avoid having the payment or benefit to
you under this Agreement be deemed to be a Parachute Payment.
     5. Successors; Binding Agreement.
          (i) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all its business and/or assets to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement no later than ten
days prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to compensation from the Company in the same
amount and on the same terms as you would be entitled under section 4(iii),
except that for purposes of implementing the foregoing, a date ten days prior to
the date on which any such succession becomes effective shall be deemed the Date
of Termination. As used in this Agreement, “the Company” shall mean the Company,
as hereinbefore defined and any successor to its business and/or assets that
assumes and agrees to perform this Agreement by executing and delivering the
agreement provided for in this paragraph 5, by operation of law, or otherwise.
          (ii) This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees,

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 9
devisees, and legatees. If you should die while any amount would still be
payable to you hereunder, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or if there is no such designee, to your estate.
     6. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by registered mail,
return receipt requested, postage prepaid, addressed (i) if to the Company, to
Orbital Sciences Corporation, 21839 Atlantic Boulevard, Dulles, Virginia 20166,
Attn: Secretary of the Company, and (ii) if to you, to the address set forth on
the first page of this Agreement, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
     7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement, and this Agreement
supersedes all prior agreements between the Company and you with respect to the
subject matter herein. The validity, interpretation construction and performance
of this Agreement shall be governed by the local laws of the Commonwealth of
Virginia (regardless of the laws that might otherwise govern under principles of
conflicts of law).
     8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     9. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     10. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Washington,
D.C. in accordance with the domestic rules of the American Arbitration
Association then in effect. Pending the resolution of

 



--------------------------------------------------------------------------------



 



Mr./Ms.                                        
Orbital Sciences Corporation
                                        , 200_
Page 2
such dispute or controversy, the Company will continue to pay you your full base
salary in effect when the notice giving rise to the dispute was given and you
will continue as a participant in all incentive compensation, stock option,
retirement, deferred compensation, pension, life, disability, health and
accident plans in which you were participating when the notice giving rise to
dispute was given, unless you have already received all benefits payable under
Section 4(iii) of this Agreement. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction; provided, however, that you shall be
entitled to seek specific performance of your right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
     If this Agreement correctly sets forth our agreement on the subject matter
hereof, kindly sign both of the enclosed copies, keeping one for your files and
returning the other to the Company.
Sincerely,
ORBITAL SCIENCES CORPORATION

               
By:
  David W. Thompson    
 
  Chairman and Chief Executive Officer    

Agreed to:

     
 
Name:
   
Date:
   

 